Brock, J.
Plaintiff seeks to hold defendant liable upon the theory that defendant’s driver failed to open the valve on the tank truck, and that plaintiff’s co-employee was led by defendant’s driver to believe the valve had been opened. However, the complaint is silent as to the manner in which defendant’s driver led plaintiff’s co-employee to believe the truck valve was open other than to allege that the driver climbed up on the truck to a position from which he could open the valve. There is no allegation of how long the driver was in position to open the valve, or of any act on his part that would lead plaintiff’s co-employee to believe the valve had been opened.
Nevertheless, assuming, arguendo, that the driver was negligent in taking his time in opening the valve on the truck, there is no allegation that the driver knew the switch had been thrown in either direction on the pump by plaintiff’s co-employee. There is no allegation that the driver knew that the switch could be thrown on Republic’s pump so as to cause asphalt to be pumped from the vat towards the track, and no allegation that the driver knew the switch had been so thrown. There is no allegation from which it can be reasonably deduced that the defendant’s driver could reasonably foresee that plaintiff’s co-employee would throw the switch on Republic’s pump in the wrong direction.
Only negligence which proximately causes or contributes to the accident is of legal import. And foreseeability is an essential element of proximate cause. Williams v. Boulerice, 268 N.C. 62, 149 S.E. 2d 590. Even the fact that the injury would not have occurred *444but for an asserted act of negligence does not constitute such act a proximate cause of the injury unless consequences of a generally injurious nature were reasonably foreseeable as a result of such act. Ratliff v. Power Co., 268 N.C. 605, 151 S.E. 2d 641.
We hold that the complaint in this action fails to allege facts sufficient to withstand the demurrer.
Reversed.
Mallard, C.J., and Parker, J., concur.